Citation Nr: 0019541	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-23 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability characterized as fibromyositis currently evaluated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to July 1960 
from which he received an honorable discharge and again from 
July 1960 to November 1961 from which he received, other than 
an honorable discharge.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the in San Juan, the Commonwealth of Puerto Rico Regional 
Office (RO), of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's back disability is currently manifested by 
subjective complaints of pain and restriction on his 
activities.

3.  Current objective findings of the veteran's back 
disability include radiographic evidence of lumbar muscle 
sprain and mild diffuse lumbar spondylosis with moderate 
limitation of motion and muscle spasm.

4.  On recent examination, there is no evidence of radiating 
back pain, and more than moderate limitation of motion is not 
shown.

5.  The veteran's current low back disability does not 
present such an unusual disability picture as to render 
application of the regular rating schedule provisions 
impracticable.



CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no more, 
for a low back disorder diagnosed as chronic lumbar 
fibromyositis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5021-5003-5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000);  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
the contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service- connected disability has increased in 
severity is sufficient to establish well groundedness.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Likewise, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, such that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.

The RO has rated the veteran's lumbar spine disability under 
DC 5021 and used the rating criteria contained under DC 5295 
which are applicable.  

Diagnostic Code 5021, provides that myositis will be 
evaluated on the basis of limitation of motion of the part 
affected, as degenerative arthritis.  Under DC 5003, 
degenerative arthritis is rated is rated on the basis of 
limitation of motion for the specific joint or joints 
involved.  In this case, limitation of motion of the lumbar 
spine is rated 10 percent disabling where slight, 20 percent 
disabling where moderate, and 40 percent disabling where 
severe.  DC 5292.

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (1999).

Finally, the Board notes that under 38 C.F.R. § 3.321(b)(1), 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.

Historically, the RO granted entitlement to service 
connection for fibromyositis, chronic by rating decision 
dated in November 1969 and a 0 percent evaluation was 
assigned.  The veteran filed a claim for an increased rating 
in November 1996.

The veteran reported for a VA medical exam, which was 
performed in March 1997.  On examination, he complained of 
recurrent low back pain without radiation.  The VA examiner 
noted that the veteran was able to walk at a normal gait 
without a limp.  The examiner found no postural abnormalities 
and noted the veteran required no prosthetic devices.  The 
examiner noted mild lumbar scoliosis and a spasm of the 
paravertebral lumbosacral muscles without tenderness.  The VA 
examiner noted 45 degree range of motion anterior flexion.  
The report goes on to note full extension, rotation and 
lateral flexion.  There was a positive straight leg test on 
the right at 45 degrees.  The deep tendon reflexes were 
normal.  X-rays of the lumbar spine revealed straightening 
compatible with spasm.  There were findings consistent with 
degenerative spondylosis.  The impression was of lumbar 
muscle spasm.

Also on file are State Insurance Fund records for the 1980's.  
In part they show some treatment for back pathology, but with 
symptoms apparently less severe than those noted on the VA 
examination.

The veteran also provides notes from his private medical 
provider dated in 1989.  In these notes, it is indicated that 
the veteran suffered a lumbar sacral sprain.  While the date 
of the sprain is not specified, it appears that this series 
of visits began in November 1998.  A note dated August 21, 
1989 indicated that the veteran's condition had improved and 
the final note, dated September 15, 1989 also indicates that 
the veteran's condition had improved.  No medical evidence is 
presented subsequent to the September 1989 medical report 
discussed above, other than the March 1997 VA medical exam.

Therefore, the most comprehensive and most current medical 
evidence, which describes his current condition is that 
available from the current VA medical exam, which was 
performed in March 1997.  It is the conclusion of the Board, 
that based on that examination, a rating of 20 percent but no 
more should be assigned.  It is noted that the veteran had 
limitation of forward motion of about 50 percent.  It is 
generally know that full forward (anterior) flexion of the 
lumbar spine is to about 90 degrees, or a right angle.  In 
this case, flexion is to about 50 percent of normal.  It is 
also noted that there was a positive straight leg raising 
test on the right at 45 degrees, confirming the limitation of 
motion.  It is concluded that this is essentially moderate 
limitation of motion.

In addition, the recent examination reveals muscle spasm.  
This is commensurate with a 20 percent rating under DC 5295.  
It is noted that both provisions contemplate pain and 
limitation of motion, as such, separate ratings are not for 
assignment.  38 C.F.R. § 4.14.

There is not, however, a basis for a rating in excess of 20 
percent.  Recent examination did not reveal more than 
moderate limitation of motion, and findings of osteoarthritis 
of the lumbar spine indicative of severe lumbosacral strain 
are not shown.  Moreover, there is no evidence of radiation 
of pain into the lower extremities indicative of disc 
involvement.  Thus, a rating in excess of 20 percent is not 
in order.

Finally, consideration has been given to the provisions of 
38 C.F.R. § 3.321.  The evidence does not present such an 
unusual disability picture as to render application of the 
regular schedular provisions impractical.  While the 
appellant has contended that he can not work secondary to 
back pathology, that is not established by the record on 
file.  As such, extraschedular provisions are not for 
application.


ORDER

An evaluation of 20 percent, but no more, for a low bad 
disability, characterized as fibromyositis, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

